Supreme Court
OF
Nevapa

10) STA oD

IN THE SUPREME COURT OF THE STATE OF NEVADA

LOUISE COX, No. 84987
Appellant, F
vs. F
TREVOR HALL AND CHARLES : b : D
WALLACE, EXECUTORS OF THE AUG 22 2022
ESTATE OF ALAN ARNOLD, -
ELIZABETH A, BROWN

Respondent. CLERK OF SUPREME COURT
BY
DEPUTY CLE

ORDER DISMISSING APPEAL

 

 

 

This is a pro se appeal from a district court order denying a
motion for reconsideration. Eighth Judicial District Court, Family Court
Division, Clark County; Rebecca Burton, Judge.

Review of the notice of appeal reveals a jurisdictional defect. An
order denying a motion for reconsideration is not substantively appealable.
Arnold v. Kip, 123 Nev. 410, 417, 168 P.3d 1050, 1054 (2007) (“[A]n order
denying reconsideration is not appealable.”), disapproved of on other
grounds by AA Primo Builders, LLC v. Washington, 126 Nev. 578, 245 P.3d
1190 (2010). To the extent the notice of appeal is construed as an appeal
from the underlying findings of fact, conclusions of law, and order, see
Uniroyal Goodrich Tire Co. v. Mercer, 111 Nev. 318, 320 n.1, 890 P.2d 785,
787 n.1 (1995), the notice of appeal was untimely filed. Appellant’s motion
for reconsideration tolled the time to file the notice of appeal from the
findings of fact, conclusions of law, and order until 30 days after service of
notice of entry of the order denying the motion for reconsideration. See
NRAP 4(a)(4) (regarding tolling motions); AA Primo Builders LLC v.
Washington, 126 Nev. 578, 585, 245 P.3d 1190, 1195 (2010) (describing
when a post-judgment motion carries tolling effect). The certificate of

service attached to the notice of entry of the order denying the motion for

A2-aGis7

 

 

 
Supreme Court
OF
Nevapa

(Ob 19978 RE

reconsideration states that that document was electronically served on
appellant on May 23, 2022. Therefore, the notice of appeal was due to be
filed in the district court by June 22, 2022. See NRAP 4(a)(1). However,
the notice of appeal was not filed in the district court until June 24, 2022.!
This court lacks jurisdiction to consider an untimely filed notice of appeal.
Healy v. Volkswagenwerk Aktiengesellschaft, 103 Nev. 329, 330, 741 P.2d
432, 432 (1987). Accordingly, this court
ORDERS this appeal DISMISSED.

/ XU aiik’oa Edd.
H

ardesty

AtioleaL0 Ji {A—___., J.

Stiglich “ Herndon

ce: Hon. Rebecca Burton, District Judge, Family Court Division
Louise Cox
Law Office of Daniel Marks
Eighth District Court Clerk

 

1Appellant mistakenly filed the notice of appeal in this court rather
than the district court. Pursuant to NRAP 4(e), the notice of appeal is
deemed filed in the district court on the date it was received in this court,
June 24, 2022.